Citation Nr: 0421537	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  99-22 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a disability manifested 
by chronic imbalance as secondary to service-connected 
bilateral hearing loss and/or tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from May 
1943 to February 1946.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.  A hearing before a 
hearing officer at the RO was conducted in February 2000.  In 
May 2003 the Board remanded the case to clarify whether the 
veteran desired to attend a hearing before a Veterans Law 
Judge.  He indicated his desire to be afforded a local 
hearing, and later failed to report for such a hearing 
scheduled at the RO in December 2003.  In July 2004, the 
Board granted the appellant's motion to advance his appeal on 
the docket due to his age.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding notice requirements mandated by the VCAA.  
The notice provisions of the VCAA and implementing 
regulations appear to be met.  

The veteran claims that he suffers from chronic imbalance.  
He asserts that this condition is related to his service-
connected hearing loss and/or tinnitus.  In February 2001 he 
informed VA that he had been afforded private treatment by 
Drs. Roger Bobowick (neurologist) and J. Kveton 
(otolaryngology) following the onset of his disequilibrium 
(chronic imbalance) in June 1996.  There has been no attempt 
to secure records of such treatment, and further development 
is clearly indicated.
On July 2003 VA audiological evaluation longstanding (6 or 7 
month) balance problems with dizziness were noted.  On August 
2003 VA ear disease examination peripheral vestibular defect 
causing chronic disequilibrium when ambulating without 
neurological findings was diagnosed.  The examiner noted that 
the veteran required the use of a cane to avoid falling due 
to disequilibrium.  

In December 2003 the RO sought a VA opinion/addendum to the 
August 2003 VA ear disease examination.  Specifically, the 
medical professional was requested to opine as to the 
likelihood that the veteran's peripheral vestibular deficit 
is related to his service-connected hearing loss.  In an 
addendum dated in April 2004, it was indicated that the onset 
of the veteran's disequilibrium was in 1996.  He added that 
given the laterality of vestibular deficit (i.e., right-
sided), it was less likely that the peripheral vestibular 
deficit was due to left-sided deafness (which is deemed 
service-connected from 1946 acoustic trauma).  

The opinion in the addendum is based on a faulty premise, 
i.e., that only left ear hearing loss is service connected 
(when in fact bilateral hearing loss is service connected).  
Furthermore, the opinion provider did not address the 
significance, if any, of tinnitus also being service 
connected.  Hence, another examination/advisory opinion is 
indicated.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be asked to 
identify all sources of VA and non-VA 
treatment he received for imbalance or 
disequilibrium.  The RO should obtain 
complete copies of the records of such 
treatment (not already in the claims 
folder) from all identified sources.  
This should specifically include reports 
of any treatment provided by Drs. Roger 
Bobowick and John Kveton.  

2.  The RO should then arrange for the 
veteran to be afforded an examination by 
an otolaryngologist who has not 
previously examined him, to determine 
whether he has a disability manifested by 
chronic imbalance and if so, its likely 
etiology.  His claims folder must be 
reviewed by the examiner, and any tests 
or studies indicated should be completed.  
Based on examination of the veteran and 
review of the record, the examiner should 
provide a medical opinion as to whether 
any disequilibrium is at least as likely 
as not related to the veteran's service-
connected bilateral hearing loss and/or 
tinnitus.  The examiner must explain the 
rationale for any opinion given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


